







EXHIBIT 10.1




CONSENT AND AMENDMENT AGREEMENT
This CONSENT AND AMENDMENT AGREEMENT (this “Agreement”), dated as of June 29,
2018, is among CATCHMARK TIMBER OPERATING PARTNERSHIP, L.P., a Delaware limited
partnership (the “Borrower”), CATCHMARK TIMBER TRUST, INC., a Maryland
corporation (“CatchMark Timber”), TIMBERLANDS II, LLC, a Delaware limited
liability company (“Timberlands II”), CATCHMARK TIMBER TRS, INC., a Delaware
corporation (“CatchMark TRS”), and each of the other Loan Parties party hereto,
the various financial institutions party hereto (collectively, the “Lenders”),
and COBANK, ACB, as the Administrative Agent (the “Administrative Agent”) under
the Credit Agreement (as defined below). All capitalized terms used herein and
not otherwise defined shall have the meanings provided in the Credit Agreement.
W I T N E S S E T H:
WHEREAS, the Borrower, CatchMark Timber, Timberlands II, the other Loan Parties
party thereto, the Lenders party thereto and the Administrative Agent are
parties to that certain Fifth Amended and Restated Credit Agreement, dated as of
December 1, 2017 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”);
WHEREAS, on May 14, 2018, Timberlands II became the sole member of Creek Pine
Holdings, LLC, a Delaware limited liability company (“CPH”), designated CPH a
Permitted JV Investment Subsidiary pursuant to the Credit Agreement, and pledged
all of the Equity Interests of CPH to the Administrative Agent for the benefit
of the Lenders as required under the Credit Agreement;
WHEREAS, on May 14, 2018, CPH entered into that certain Crown Pine Purchase
Agreement, dated as of May 14, 2018, by and among Crown Pine Parent, L.P., Crown
Pine REIT, Inc., GPT1 LLC, Crown Pine Timber 1, L.P., and CPH (the “Caddo
Purchase Agreement”), pursuant to which CPH will purchase the Partnership
Interests (as defined in the Caddo Purchase Agreement) at the Closing (as
defined in the Caddo Purchase Agreement) (the purchase of the Partnership
Interests at the Closing shall hereinafter be referred to as the “Caddo
Transaction”);
WHEREAS, on May 15, 2018 the Borrower requested, and on May 18, 2018 the
Borrower was advanced, a Borrowing of a Multi-Draw Term Loan in the amount of
$30,000,000, which amount was paid as an earnest money deposit (the “Earnest
Money”) on behalf of CPH pursuant to the Caddo Purchase Agreement, and in
connection therewith the Borrower delivered to the Administrative Agent an
Escrow Deposit Certificate, pursuant to which the Borrower made certain
representations and warranties relating to the Earnest Money;
WHEREAS, at the Closing, CPH will assign its interest in the Caddo Purchase
Agreement and certain other agreements related to the transactions contemplated
therein to which CPH is a party to one or more Affiliates, and CPH shall be
released from all liabilities and obligations arising thereunder;
WHEREAS, on the Effective Date (as defined in Article VI hereof), CatchMark TRS
will become the sole member of CTT Employee, LLC (“CTT Employee”);
WHEREAS, on the Effective Date, CTT Employee shall be joined as a Loan Party,
Subsidiary Guarantor and Guarantor under and as defined in the Credit Agreement,
and joined in various other capacities to the other Loan Documents, in each
case, pursuant to a joinder agreement and other Joinder Documents;
WHEREAS, CTT Employee intends to employ certain individuals currently employed
by the Borrower or its Affiliates;
WHEREAS, at the Closing, CPH intends to become the sole member of Triple T GP,
LLC (“Triple T GP”), and CatchMark TRS intends to become the sole member of
CatchMark TRS Creek Management, LLC (“Creek Management”);
WHEREAS, at the Closing, each of CPH, Triple T GP and Creek Management intend to
join as Loan Parties, Subsidiary Guarantors and Guarantors under and as defined
in the Credit Agreement, and join in various other capacities to the other Loan
Documents, in each case, pursuant to a joinder agreement and other Joinder
Documents;





--------------------------------------------------------------------------------





WHEREAS, upon the consummation of the Caddo Transaction, Triple T GP intends to
be the general partner of TexMark Timber Treasury, L.P. (the “Joint Venture”),
CPH intends to own a portion of the limited partnership interests of the Joint
Venture, and Creek Management intends to manage the JV Real Property owned by
one or more Subsidiaries of the Joint Venture, pursuant to the Asset Management
Agreement (as defined in the JV Agreement (as defined below));
WHEREAS, upon the consummation of the Caddo Transaction, the Borrower will
designate the Joint Venture as a Permitted Joint Venture under and as defined in
the Credit Agreement, and each of Triple T GP and CPH intends to pledge their
respective Equity Interests in the Joint Venture to the Administrative Agent for
the benefit of the Lender Parties;
WHEREAS, in connection with the Caddo Transaction, the Borrower has advised the
Administrative Agent and the Lenders that (i) upon the consummation of the Caddo
Transaction, Triple T GP, as the general partner of the Joint Venture, will have
Contingent Liabilities in respect of the Joint Venture arising solely by
operation of Delaware limited partnership law (and the JV Agreement (as defined
below)) due to its status as the general partner of the Joint Venture, (ii) at
the Closing, Triple T GP and CPH intend to enter into a certain Amended and
Restated Limited Partnership Agreement of TexMark Timber Treasury, L.P., as in
effect at Closing and as amended or otherwise modified to the extent permitted
by Section 7.2.10 of the Credit Agreement (the “JV Agreement”), and (iii) at the
Closing, Creek Management intends to enter into the Asset Management Agreement;
WHEREAS, pursuant to Section 7.2.2 of the Credit Agreement, no Loan Party or
Subsidiary of any Loan Party is permitted to create, incur, assume or suffer to
exist or otherwise become or be liable in respect of any Indebtedness (including
Contingent Liabilities), other than certain exceptions not applicable in this
instance;
WHEREAS, the Borrower has requested that the Administrative Agent and the
Lenders consent to Triple T GP having Contingent Liabilities in respect of the
Joint Venture, provided that such Contingent Liabilities arise solely by
operation of Delaware limited partnership law due to Triple T GP’s status as the
general partner of the Joint Venture and the JV Agreement;
WHEREAS, the Administrative Agent and the Lenders are willing, subject to the
terms and conditions hereinafter set forth herein, to give such consent;
WHEREAS, the parties hereto have agreed to certain other amendments to the
Credit Agreement;
NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, and
to induce Lenders to continue to extend credit to the Borrower under the Credit
Agreement, the parties hereto agree:
ARTICLE I


RECITALS


The recitals set forth above are hereby incorporated into this Agreement as if
set forth at length herein.


ARTICLE II


CONSENT


Effective as of the Effective Date, the Administrative Agent and the Lenders
hereby consent to Triple T GP having Contingent Liabilities in respect of the
Joint Venture, provided that such Contingent Liabilities arise solely by
operation of Delaware limited partnership law due to Triple T GP’s status as the
general partner of the Joint Venture and the JV Agreement, provided that (A)
Triple T GP shall at all times (I) hold itself out to the public as a legal
entity separate and distinct from any other Person (including the other Loan
Parties and TexMark Timber Treasury, L.P.), (II) correct any known
misunderstanding regarding its status as a separate entity, and (III) conduct
and operate its business in its own name and not identify itself or any of its
Affiliates as a division or part of the other, (B) Triple T GP shall be a
holding company at all times, (C) Triple T GP shall not create, incur, assume,
or suffer to exist, or otherwise become liable in respect of any Indebtedness
(other than Indebtedness of Triple T GP expressly permitted pursuant to the
terms of this Agreement, and Indebtedness of Triple T GP permitted pursuant to
Sections 7.2.2(a), 7.2.2(b), 7.2.2(c), 7.2.2(d), and 7.2.2(h) of the Credit
Agreement), (D) Triple T GP shall not merge into any other Person (including any
Loan Party) without the prior consent of the Administrative Agent in its sole
discretion, (E) Triple T GP shall not be a Landholder at any time, (F) Triple T
GP shall not own any Real Property, (G) no Loan Party or any Subsidiary of any
Loan Party shall be permitted to make dividends, distributions, or any other
payments, loans, advances, contributions, or other transfer of funds or property
to Triple T GP; and (H) Triple T GP shall not own any Investments other than
pursuant to the JV Agreement.





--------------------------------------------------------------------------------





ARTICLE III
AMENDMENTS
SECTION 3.1.
Cross references. All references in the Credit Agreement to “Section 7.2.5(vii)”
are hereby replaced, with retroactive effect to December 1, 2017, with “Section
7.2.5(a)(vii)”.



SECTION 3.2.     Definitions.
SECTION 3.2.1     Section 1.1 of the Credit Agreement is hereby amended by
inserting the following definitions in appropriate alphabetical order:
“Creek Management” means CatchMark TRS Creek Management, LLC, a Delaware limited
liability company.
“CTT Employee” means CTT Employee, LLC, a Delaware limited liability company.
“LIBOR Replacement Rate” is defined in Section 4.2(b).
“LIBOR Scheduled Unavailability Date” is defined in Section 4.2(b).
“Maximum Rate” is defined in Section 4.7(d).
“Triple T GP” means Triple T GP, LLC, a Delaware limited liability company.
SECTION 3.2.2    The definition of “Base Rate” in Section 1.1 of the Credit
Agreement is hereby amended by amending and restating such definition as
follows:
““Base Rate” means the rate per annum determined by the Administrative Agent on
the first business day of each week, which shall be the highest of (a) the Prime
Rate, (b) the Federal Funds Effective Rate plus one half of one percent (0.50%)
and (c) 1.50% greater than the One-Month LIBOR (rounded upward, if necessary, to
the next whole multiple of 1/100th of 1.00%).  For purposes of this definition
of “Base Rate”, (x) the “Prime Rate” means a variable rate of interest per annum
equal to the “U.S. prime rate” as reported on such day in the Money Rates
Section of the Eastern Edition of The Wall Street Journal, or, if the Eastern
Edition of The Wall Street Journal is not published on such day, such rate as
last published in the Eastern Edition of The Wall Street Journal, and (y) the
“One-Month LIBOR” means LIBOR determined on a daily basis for an Interest Period
of one (1) month; provided that, in no event shall the Base Rate be less than
0.00%;  provided further that, (i) if the Prime Rate is no longer available, the
“Prime Rate” shall be calculated as the Administrative Agent shall select in its
sole discretion; and (ii) if the circumstances described in clauses (i), (ii) or
(iii) of Section 4.2(b) shall apply, until such time as a LIBOR Replacement Rate
is determined in accordance with Section 4.2(b), the Base Rate shall be
calculated as though the One-Month LIBOR is zero.”
SECTION 3.2.3    The definition of “CatchMark TRS” in Section 1.1 of the Credit
Agreement is hereby amended by amending and restating such definition as
follows:
“CatchMark TRS” means CatchMark Timber TRS, Inc. (f/k/a Wells Timberland TRS,
Inc.), a Delaware corporation.”


SECTION 3.2.4    The definition of “JV Credit Conditions” in Section 1.1 of the
Credit Agreement is hereby amended by amending and restating clause (a)(c) of
such definition as follows:
“(c) dated not more than one year prior to the last day of the most recent
Fiscal Quarter or Fiscal Year for which a Compliance Certificate has been
delivered”
SECTION 3.2.5    The definition of “LIBOR” in Section 1.1 of the Credit
Agreement is hereby amended by amending and restating such definition as
follows:
““LIBOR” means, subject to Section 4.2, for each applicable Interest Period, a
fixed annual rate equal to: (a) the rate of interest determined by the
Administrative Agent at which deposits in U.S. dollars for the relevant Interest
Period are offered as reported by Bloomberg Information Services (or any
successor or substitute service providing rate quotations comparable to those
currently provided by such service, as determined by the Administrative Agent
from time to time, for the purpose of providing quotations of interest rates
applicable to dollar deposits in the London interbank market) (the “Service”) as
of 11:00 a.m. (London time) on the day which is two (2) Business Days prior to
the first day of such Interest Period, divided by (b) a number equal to 1.0
minus the aggregate (but without duplication) of the rates (expressed as a
decimal fraction) of reserve requirements in





--------------------------------------------------------------------------------





effect on the day which is two (2) Business Days prior to the beginning of such
Interest Period for Eurocurrency funding (currently referred to as “Eurocurrency
Liabilities” in Regulation D of the F.R.S. Board) which are required to be
maintained by a member bank of the Federal Reserve System (including, basic,
supplemental, marginal and emergency reserves under any regulations of the Board
of Governors of the Federal Reserve System or other Governmental Authority
having jurisdiction with respect thereto, as now and from time to time in
effect); provided, however, (i) LIBOR for the Initial Interest Period (if
applicable) shall be the rate determined based on a linear interpolation between
(a) LIBOR for an interest period that is the next shortest interest period
reported by the Service to the duration of the Initial Interest Period and (b)
LIBOR for an interest period that is the next longest interest period reported
by the Service to the duration of the Initial Interest Period; (ii) LIBOR shall
not be less than zero; and (iii) LIBOR shall be adjusted as set forth in Section
3.2.4 for Multi-Draw Term Loans and Term Loans bearing interest at LIBOR.”
SECTION 3.2.6 The definition of “Permitted Joint Venture Investment
Documentation” in Section 1.1 of the Credit Agreement is hereby amended as
follows:


(a)Clause (e) of such definition is hereby amended and restated as follows:
“(e)    in the case of any Permitted Joint Venture (First-Tier), Permitted JV
Investment Subsidiary, or Shell Subsidiary, if requested by the Administrative
Agent, search reports certified by a party acceptable to the Administrative
Agent, dated a date reasonably near (but prior to unless otherwise consented to
by the Administrative Agent in its sole discretion) the date of the applicable
Investment, listing all effective U.C.C. financing statements, federal and state
tax Liens, and judgment Liens which name the direct owners of such Permitted
Joint Venture (First Tier) or which name such Permitted JV Investment Subsidiary
and its direct owners or such Shell Subsidiary and its direct owners, if
applicable, as the debtor, and which are filed in such jurisdictions as the
Administrative Agent may reasonably request, together with copies of such
financing statements;”
(b)Clause (h) of such definition is hereby amended and restated as follows:
“(h)    all other reasonable and timely requests of the Administrative Agent
that the Administrative Agent and Borrower mutually agree are necessary and
appropriate with respect to such Permitted Joint Venture, Permitted JV
Investment Subsidiary, or Shell Subsidiary, such Loan Party’s Investment in such
Permitted Joint Venture, Permitted JV Investment Subsidiary, or Shell
Subsidiary, or the transactions related thereto.”
SECTION 3.2.7     The definition of “Permitted JV Investment Subsidiary” in
Section 1.1 of the Credit Agreement is hereby amended by amending and restating
such definition as follows:


““Permitted JV Investment Subsidiary” means any wholly-owned, direct, Domestic
Subsidiary of any Loan Party so designated by prior written notice to the
Administrative Agent by the Borrower; provided that, (a) no such Subsidiary
shall own, hold, acquire or otherwise have any rights in any Equity Interests of
any Person other than a Permitted Joint Venture (Lower-Tier) and a Person
qualifying as a Shell Subsidiary under clause (a) of the definition thereof; (b)
(i) no such Subsidiary shall own, hold, acquire or otherwise have any rights in
any InvestLine Account or securities, deposit or commodities accounts other than
(A) accounts with an aggregate daily balance and inter-daily balance for all
such accounts of all such Subsidiaries of less than $50,000 at all times and (B)
accounts holding any Credit Support amount not in excess of the Permitted Escrow
Amount, (ii) the aggregate capital contributions to or capital accounts or
balances of all such Subsidiaries shall be less than the sum of (A) $50,000 in
the aggregate at all times and (B) any Credit Support amount not in excess of
the Permitted Escrow Amount, and (iii) the aggregate fair market or book value
of all assets owned or held by or otherwise subject to any rights of any such
Subsidiaries shall be less than the sum of (A) $50,000 in the aggregate at all
times and (B) any Credit Support amount not in excess of the Permitted Escrow
Amount; provided that, with respect to clauses (i), (ii), and (iii), for not
more than five (5) Business Days (or such longer period of time as the
Administrative Agent may approve in its sole discretion) prior to the date on
which the Borrower reasonably believes that an Investment permitted by Section
7.2.5(vii) will be consummated, the aggregate account balances, capital
contributions and value of assets of the applicable Permitted JV Investment
Subsidiary may be in such amounts as would be consistent with such Investment
and subject to limitations of such Investment; (c) other than as permitted by
Section 7.2.2(g) or (h), no Loan Party or Subsidiary of any Loan Party shall
create, incur, assume or suffer to exist or otherwise become liable in respect
of any Indebtedness or Contingent Liability owed to or on behalf of any such
Permitted JV Investment Subsidiary or any of its Subsidiaries, and (d) all such
Subsidiaries shall either be (i) converted into a Permitted Joint Venture
(First-Tier)





--------------------------------------------------------------------------------





or (ii) joined to the Loan Documents as a Subsidiary Guarantor, in each case,
within the earlier of (x) 90 days of the date such Subsidiary was established or
otherwise acquired by any Loan Party (or such later date as the Administrative
Agent may agree in its sole discretion) and (y) the consummation of the
transaction associated with any Credit Support held by, credited to or issued
for the account of such Permitted JV Investment Subsidiary or any of its
Subsidiaries (or such longer period of time as Administrative Agent may approve
in its sole discretion).”


SECTION 3.2.8     The definition of “Permitted JV Value of the Timberlands” in
Section 1.1 of the Credit Agreement is hereby amended by amending and restating
such definition as follows:


““Permitted JV Value of the Timberlands” means, for each Permitted Joint Venture
(First-Tier), with respect to its JV Real Property and the JV Real Property of
any of its Subsidiaries, the appraised value thereof as determined by the most
recently delivered appraisals or appraisal updates or report updating the
Permitted JV Value of the Timberlands of such Permitted Joint Venture
(First-Tier) and its Subsidiaries pursuant to Section 7.3.6 or Section 7.3.7;
provided, however, that such value shall be reduced upon one or more
Dispositions of JV Real Property in the aggregate in excess of 1.5% of the
aggregate Permitted JV Value of the Timberlands of such Permitted Joint Venture
(First-Tier) and its Subsidiaries on a consolidated basis since the most
recently delivered appraisal or appraisal update or report updating the
Permitted JV Value of the Timberlands of such Permitted Joint Venture
(First-Tier) and its Subsidiaries pursuant to Section 7.3.6 or Section 7.3.7 and
may be increased upon one or more acquisition of any JV Real Property in the
aggregate in excess of 1.5% of the aggregate Permitted JV Value of the
Timberlands of such Permitted Joint Venture (First-Tier) and its Subsidiaries on
a consolidated basis since the most recently delivered appraisal or appraisal
update or report updating the Permitted JV Value of the Timberlands of such
Permitted Joint Venture (First-Tier) and its Subsidiaries pursuant to Section
7.3.6 or Section 7.3.7, in each case, as such value is calculated and reported
on behalf of such Permitted Joint Venture in accordance with Section 7.3.6 and
Section 7.3.7.”
SECTION 3.2.9     The definition of “Shell Subsidiary” in Section 1.1 of the
Credit Agreement is hereby amended by amending and restating such definition as
follows:


““Shell Subsidiary” means (a) any wholly-owned, Domestic Subsidiary of any Loan
Party so designated by prior written notice to the Administrative Agent by the
Borrower; provided that, (i) no such Subsidiary shall own, hold, acquire or
otherwise have any rights in any Equity Interests of any Person unless such
Person is also a Shell Subsidiary, (ii) no such Subsidiary shall own, hold,
acquire or otherwise have any rights in any InvestLine Account or securities,
deposit or commodities accounts other than (A) accounts with an aggregate daily
balance and inter-daily balance for all such accounts of all such Subsidiaries
of less than $50,000 at all times and (B) in the case of a Shell Subsidiary who
is a direct Subsidiary of a Loan Party, accounts holding any Credit Support
amount not in excess of the Permitted Escrow Amount, (iii) other than as
permitted by Section 7.2.2(g) or (h), no Loan Party or Subsidiary of any Loan
Party shall create, incur, assume or suffer to exist or otherwise become liable
in respect of any Indebtedness or Contingent Liability owed to or on behalf of
any such Subsidiary, (iv) the aggregate capital contributions to or capital
accounts or balances of all such Subsidiaries shall be less than the sum of (A)
$50,000 in the aggregate at all times and (B) in the case of a Shell Subsidiary
who is a direct Subsidiary of a Loan Party, any Credit Support amount not in
excess of the Permitted Escrow Amount, (v) the aggregate fair market or book
value of all assets owned or held by or otherwise subject to any rights of any
such Subsidiaries shall be less than the sum of (A) $50,000 in the aggregate at
all times and (B) in the case of a Shell Subsidiary who is a direct Subsidiary
of a Loan Party, any Credit Support amount not in excess of the Permitted Escrow
Amount, and (vi) all such Subsidiaries shall be (A) dissolved or otherwise
disposed of by means and subject to terms and conditions approved by the
Administrative Agent in its sole discretion, (B) joined to the Loan Documents as
a Subsidiary Guarantor, or (C) converted to a Permitted Joint Venture
(Lower-Tier) as permitted by Section 7.2.9(o), in each case, within the earlier
of (x) 90 days of the date such Subsidiary was established or otherwise acquired
directly or indirectly by the Borrower or any Subsidiary Guarantor and (y) the
consummation of the transaction associated with any Credit Support held by,
credited to or issued for the account of such Shell Subsidiary (or, in each
case, such longer period of time as Administrative Agent may approve in its sole
discretion), or (b) any Permitted JV Investment Subsidiary.  Notwithstanding the
above, the Administrative Agent may in its sole discretion extend the scope of
subclause (B) in clauses (a)(ii), (a)(iv) and (a)(v) of this definition to any
Shell Subsidiary who is a direct or indirect, wholly-owned Subsidiary of a
Permitted JV Investment Subsidiary and who is identified by the Administrative
Agent in writing as being subject to such extended scope.”





--------------------------------------------------------------------------------





SECTION 3.2.10 The definition of “Value of the Timberlands” in Section 1.1 of
the Credit Agreement is hereby amended by amending and restating such definition
as follows:


““Value of the Timberlands” means (a) with respect to the Real Property, the
appraised value thereof as determined by the most recently delivered appraisals
or appraisal updates, including any appraisal delivered pursuant to Section
5.2.2 or report updating the Value of the Timberlands pursuant to Section
7.1.11(x) or (w); provided, however, that such value shall be reduced upon any
one or more Dispositions of Real Property in the aggregate in excess of 1.5% of
the aggregate Value of the Timberlands since the most recently delivered
appraisal or appraisal update or report updating the Value of the Timberlands
pursuant to Section 7.1.11(x) or (w) and may be increased upon any one or more
acquisitions of any Real Property in the aggregate in excess of 1.5% of the
aggregate Value of the Timberlands since the most recently delivered appraisal
or appraisal update or report updating the Value of the Timberlands pursuant to
Section 7.1.11(x) or (w), in each case, as such value is calculated and reported
by the Landholders in accordance with Section 7.1.11(x) and (w) plus (b) the
Aggregate Modified Permitted JV Value of the Timberlands.”
SECTION 3.3.
Letters of Credit Revolver. Section 2.1.2(a)(i) of the Credit Agreement is
hereby amended by replacing “(other than a Permitted JV Investment Subsidiary)”
with “(other than a Permitted JV Investment Subsidiary and any Shell Subsidiary
that is a Subsidiary of a Permitted JV Investment Subsidiary)”.



SECTION 3.4.     LIBOR Unavailability. Section 4.2 of the Credit Agreement is
hereby amended and restated as follows:


“SECTION 4.2. LIBOR Unavailability.
(a)    Inability to Determine Rates. If (i) the Administrative Agent shall have
determined or been instructed by the Required Lenders that adequate means do not
exist for adequately and fairly determining the cost to the Lenders or do not
adequately cover the costs of such Lenders of making or maintaining LIBOR Loans
or calculating the same or (ii) the LIBOR Scheduled Unavailability Date has
occurred then, upon notice from the Administrative Agent to the Borrower and the
Lenders, the obligations of all Lenders under Article II to make or continue any
Loans as, or to convert any Loans into, LIBOR Loans shall forthwith be suspended
until the Administrative Agent shall notify the Borrower and the Lenders that
the circumstances causing such suspension no longer exist.
(b)    LIBOR Replacement Rate. Notwithstanding anything to the contrary
contained in this Agreement or any other Loan Document, but without limiting
Section 4.2(a) above, if the Administrative Agent shall have determined (which
determination shall be final and conclusive and binding upon all parties hereto
absent manifest error), or the Borrower or the Required Lenders notify the
Administrative Agent (with in the case of the Required Lenders, a copy to the
Borrower) that the Borrower or the Required Lenders (as applicable) shall have
determined (which determination likewise shall be final and conclusive and
binding upon all parties hereto absent manifest error), that (i) the
circumstances described in Section 4.2(a)(i) have arisen and that such
circumstances are unlikely to be temporary, (ii) the relevant administrator of
LIBOR or a Governmental Authority having or purporting to have jurisdiction over
the Administrative Agent has made a public statement identifying a specific date
after which LIBOR shall no longer be made available, or used for determining
interest rates for loans in the applicable currency (such specific date, the
“LIBOR Scheduled Unavailability Date”), or (iii) syndicated credit facilities
among national and/or regional banks active in leading and participating in such
facilities currently being executed, or that include language similar to that
contained in this Section 4.2(b), are being executed or amended (as applicable)
to incorporate or adopt a new interest rate to replace LIBOR for determining
interest rates for loans in the applicable currency, then, reasonably promptly
after such determination by the Administrative Agent or receipt by the
Administrative Agent of such notice, as applicable, the Administrative Agent and
the Borrower may amend this Agreement to replace LIBOR with an alternate rate of
interest, giving due consideration to any evolving or then existing convention
for similar Dollar denominated syndicated credit facilities for such alternative
rates of interest (any such proposed rate, a “LIBOR Replacement Rate”), and make
such other related changes to this Agreement and the other Loan Documents as may
be necessary or appropriate, in the opinion of the Administrative Agent and the
Borrower, to effect the provisions of this Section 4.2(b) (provided, that any
definition of the LIBOR Replacement Rate shall specify that in no event shall
such LIBOR Replacement Rate be less than zero for purposes of this Agreement)
and any such amendment shall become effective at 3:00 p.m. (New York City time)
on the fifth Business Day after the Administrative Agent shall have posted such
proposed amendment to all Lenders and the Borrower unless, prior to such time,
Lenders comprising the Required Lenders have delivered to the Administrative
Agent written notice that such Required Lenders do not accept such amendment.
The LIBOR Replacement Rate shall be applied in a manner consistent with market





--------------------------------------------------------------------------------





practice; provided that, in each case, to the extent such market practice is not
administratively feasible for the Administrative Agent, such LIBOR Replacement
Rate shall be applied as otherwise reasonably determined by the Administrative
Agent and the Borrower (it being understood that any such modification to
application by the Administrative Agent made as so determined shall not require
the consent of, or consultation with, any of the Lenders). For the avoidance of
doubt, the parties hereto agree that unless and until a LIBOR Replacement Rate
is determined and an amendment to this Agreement is entered into to effect the
provisions of this Section 4.2(b), if the circumstances under clauses (i) and
(ii) of this Section 4.2(b) exist, the provisions of Section 4.2(a) shall
apply.”
SECTION 3.5.
Maximum Rate. Section 4.7 of the Credit Agreement is hereby amended by inserting
the following as a new Section 4.7(d):

“(d)    Notwithstanding anything to the contrary contained in any Loan Document,
the interest paid or agreed to be paid under the Loan Documents shall not exceed
the maximum rate of non-usurious interest permitted by applicable Law (the
“Maximum Rate”).  If the Administrative Agent or any Lender shall receive
interest in an amount that exceeds the Maximum Rate, the excess interest shall
be applied to the principal of the Loans or, if it exceeds such unpaid
principal, refunded to the Borrower. In determining whether the interest
contracted for, charged, or received by the Administrative Agent or a Lender
exceeds the Maximum Rate, such Person may, to the extent permitted by applicable
Law, (i) characterize any payment that is not principal as an expense, fee, or
premium rather than interest, (ii) exclude voluntary prepayments and the effects
thereof, and (iii) amortize, prorate, allocate, and spread in equal or unequal
parts the total amount of interest throughout the contemplated term of the
Obligations hereunder.”
SECTION 3.6.
Revolving Loans. Section 4.10(b) of the Credit Agreement is hereby amended by
replacing “(other than a Permitted JV Investment Subsidiary)” with “(other than
a Permitted JV Investment Subsidiary and any Shell Subsidiary that is a
Subsidiary of a Permitted JV Investment Subsidiary)”.



SECTION 3.7.     Timber Operations. Section 6.10(d) of the Credit Agreement is
hereby amended and restated as follows:
“(d)    Except (i) as disclosed in Item 6.10(d) (“Timber Operations”) of the
Disclosure Schedule, (ii) for Liens permitted by Section 7.2.3, and (iii) for
cutting contracts entered into in the ordinary course of business, no Person,
individually or together with any other Person, other than the Landholders has
any right to conduct timbering operations in excess of the Material Threshold in
the aggregate on the Real Property or any right, title or interest in and to any
Timber in excess of the Material Threshold in the aggregate located thereon.”
SECTION 3.8.     Purpose. Section 6.24.1 of the Credit Agreement is hereby
amended as follows:


SECTION 3.8.1     The following is inserted as a new Section 6.24.1(i):
“(i)    The only business that CTT Employee conducts or will conduct will be (i)
employing certain individuals and (ii) transacting any and all lawful business
under the laws of the state of its organization that is incident, necessary and
appropriate to accomplish the foregoing.”
SECTION 3.8.2     The following is inserted as a new proviso at the end of
Section 6.24.1:
“provided, however, that (i) Creek Management shall be permitted to manage JV
Real Property owned by Permitted Joint Ventures, and (ii) Triple T GP shall be
permitted to act as the general partner of TexMark Timber Treasury, L.P. in
accordance with the terms and provisions of the Organizational Documents of
TexMark Timber Treasury, L.P. in substantially the form provided to the
Administrative Agent on May 14, 2018 and as amended or otherwise modified to the
extent permitted by Section 7.2.10.”
SECTION 3.9.
Tax Return. Section 6.24.3 of the Credit Agreement is hereby amended by amending
and restating the last sentence of such section as follows:

“Each Loan Party or Subsidiary of any Loan Party established or otherwise
acquired after the Effective Date (other than CTT Employee) shall be identified
as a QRS Subsidiary or TRS Subsidiary in the applicable Joinder Agreement.”
SECTION 3.10.
Further Assurances; Additional Collateral; Additional Loan Parties. Section
7.1.9(d)(ii) of the Credit Agreement is hereby amended and restated as follows:

“(ii)    prior to (i) such event, transaction or date as would result in a Shell
Subsidiary or its parent no longer qualifying as a Shell Subsidiary (other than
as part of a Disposition of the same), or (ii) such establishment or acquisition
of a Subsidiary not designated as a Shell Subsidiary (or, in each case, such
later time as the Administrative Agent may agree to in its sole discretion),
copies or originals, as applicable, of the





--------------------------------------------------------------------------------





final, fully executed Joinder Documents. For the avoidance of doubt, this clause
(ii) shall not apply in the event a Permitted JV Investment Subsidiary or a
Shell Subsidiary that is a Subsidiary of a Permitted JV Investment Subsidiary
converts into a Permitted Joint Venture in accordance with the terms hereof.”
SECTION 3.11.     Updated Value of the Timberlands. Section 7.1.11(w) and (x)
are hereby amended and restated as follows:
“(w)    Updated Value of the Timberlands. Upon the sale of any Real Property by
any Landholder for an amount greater than 1.5% of the aggregate Value of the
Timberlands in connection with a single sale or in the aggregate (including all
sales by any Landholder) since the most recently delivered appraisal or
appraisal update or report updating the Value of the Timberlands pursuant to
Section 7.1.11(x) or this Section 7.1.11(w)), promptly but in no event later
than one (1) Business Day after such sale (or such later date as the
Administrative Agent may agree in its sole discretion), the Landholders shall
deliver to the Lenders a report updating the Value of the Timberlands. The Value
of the Timberlands set forth in such reports shall be calculated by reducing the
Value of the Timberlands reported in the most recent appraisal or appraisal
update delivered pursuant to Section 7.1.11(h) or report updating the Value of
the Timberlands pursuant to Section 7.1.11(x) or this Section 7.1.11(w) by the
gross proceeds received by the Landholder with respect to the sale of the Real
Property so sold. Upon the acquisition of any Real Property by any Landholder
for an amount greater than 1.5% of the aggregate Value of the Timberlands in
connection with a single purchase or in the aggregate (including all
acquisitions by all Landholders) since the most recently delivered appraisal or
appraisal update or report updating the Value of the Timberlands pursuant to
Section 7.1.11(x) or this Section 7.1.11(w), the Landholders may deliver to the
Lenders a report updating the Value of the Timberlands; provided that, (i) such
acquisition is permitted pursuant to the terms of this Agreement and (ii) the
Loan Parties have complied with the terms of and all requests of the
Administrative Agent made pursuant to the Loan Documents, including, without
limitation, Sections 7.1.9 and 7.2.8 of this Agreement with respect to such Real
Property. The Value of the Timberlands set forth in such reports shall be
calculated by increasing the Value of the Timberlands reported in the most
recent appraisal or appraisal update delivered pursuant to Section 7.1.11(h) or
report updating the Value of the Timberlands pursuant to Section 7.1.11(x) or
this Section 7.1.11(w) by the Cost Basis of the Real Property acquired.
(x)    Termination of Timber Leases. If no Event of Default has occurred and is
continuing or would be reasonably expected to result from the taking of any
actions pursuant to this clause, permission is hereby granted by the Lenders to
the applicable Landholder to terminate PLM Leases or portions of the LTC Lease
or other Timber Lease (other than Timber Deeds) on the terms and conditions set
forth in this Agreement; provided, that (i) any such termination shall not
result in a violation of Section 7.2.4, (ii) such Landholder shall notify the
Administrative Agent in writing of each such termination, which written
notification will include Timber Lease Termination Proceeds received in
connection with such termination, (iii) all related Timber Lease Termination
Proceeds shall be applied as provided in Section 3.1.2, and (iv) to the extent
Timber Lease Termination Proceeds exceed 1.5% of the aggregate value of the
Timberlands in connection with the termination of a single Timber Lease or a
single portion of the LTC Lease, or in the aggregate (including all terminations
by any Landholder) since the most recently delivered appraisal or appraisal
update or report updating the Value of the Timberlands pursuant to this Section
7.1.11(x) or Section 7.1.11(w), the Landholders shall deliver to the Lenders a
report updating the Value of the Timberlands by reducing the Value of the
Timberlands reported in the most recent appraisal or appraisal update delivered
pursuant to Section 7.1.11(h) or report updating the Value of the Timberlands
pursuant to this Section 7.1.11(x) or Section 7.1.11(w) by the Timber Lease
Termination Proceeds received.”
SECTION 3.12.     Indebtedness. Section 7.2.2 of the Credit Agreement is hereby
amended as follows:


SECTION 3.12.1 Clause (ii) of Section 7.2.2(g) and the proviso of Section
7.2.2(g) of the Credit Agreement is hereby amended and restated as follows:


“(ii) Contingent Liabilities of (1) any Permitted JV Investment Subsidiary with
regard to the obligations of a Permitted Joint Venture or Shell Subsidiary, in
each case, which is a Subsidiary of such Permitted JV Investment Subsidiary and
(2) CatchMark Timber with regard to the obligations of a Permitted JV Investment
Subsidiary, Shell Subsidiary, or a Permitted Joint Venture, in each case of
clauses (1) and (2), pursuant to any letter of intent or purchase agreement (or
mandate or commitment letter regarding the financing thereof) arising in
connection with a transaction which, if consummated, would be permitted by
Section 7.2.5(a)(vii); provided that, (x) such Contingent Liabilities will be
unsecured or will be secured solely by Credit Support that does not exceed in
the aggregate the Permitted Escrow Amount with respect to such transaction and
(y) unless otherwise agreed by the Administrative Agent in its sole discretion,
such Contingent Liabilities will terminate with respect to CatchMark Timber no
later than the consummation of such transaction.”





--------------------------------------------------------------------------------





SECTION 3.12.2 Section 7.2.2(h) is hereby amended and restated as follows:


“(h)    Contingent Liabilities of any Loan Party, Shell Subsidiary, or Permitted
JV Investment Subsidiary arising pursuant to (x) the Organizational Documents of
any Permitted Joint Venture or Shell Subsidiary in respect of capital calls or
other similar investments, so long as, either: (i) such investments would, if
consummated, be permitted by Section 7.2.5(a)(vii) or (ii) such Permitted Joint
Venture or Shell Subsidiary agreements provide for a mechanism for satisfaction
of such capital call without further recourse to any Loan Party, Shell
Subsidiary, or Permitted JV Investment Subsidiary (other than recourse in the
form of dilution or contribution of Equity Interests of such Permitted Joint
Venture or Shell Subsidiary held by such Loan Party, Shell Subsidiary, or
Permitted JV Investment Subsidiary which are reasonably acceptable to the
Administrative Agent) and (y) the Organizational Documents of any Permitted
Joint Venture or Shell Subsidiary or by operation of state law, in each case, as
may be approved by the Administrative Agent in its sole discretion.”
SECTION 3.13.
Permitted Investments. Section 7.2.5(a) of the Credit Agreement is hereby
amended by (i) deleting the phrase “(or agree to do any of the foregoing)”
therefrom, (ii) deleting “and” at the end of Section 7.2.5(a)(vii); (iii)
inserting “and” at the end of Section 7.2.5(a)(viii); and (iv) inserting the
following as a new Section 7.2.5(ix):

“(ix)    other Investments by any Loan Party, provided that the aggregate amount
of all Investments made by all Loan Parties pursuant to this Section
7.2.5(a)(ix) shall not exceed $50,000 in the aggregate at any one time.”
SECTION 3.14.
Mergers, Asset Acquisitions, etc. Section 7.2.8 of the Credit Agreement is
hereby amended as follows:



SECTION 3.14.1 Section 7.2.8 of the Credit Agreement is hereby amended by
deleting the phrase “(or will agree to)” therefrom.


SECTION 3.14.2 Clause (h) of Section 7.2.8 of the Credit Agreement is hereby
amended by inserting the following at the end of the last sentence of such
Section:
“, and with the prior approval of the Administrative Agent in its sole
discretion, any Shell Subsidiary may merge into any other Shell Subsidiary,
Permitted JV Investment Subsidiary, or Permitted Joint Venture.”
SECTION 3.15.
Asset Dispositions, etc. Section 7.2.9 of the Credit Agreement is hereby amended
as follows:



SECTION 3.15.1 Section 7.2.9(b)(vi) of the Credit Agreement is hereby amended
and restated as follows:
“(vi) in the case of a Large Real Property Disposition, after giving Pro Forma
Effect to such sale, the Loan to Value Ratio shall not exceed 45%;”
SECTION 3.15.2 Section 7.2.9(o) of the Credit Agreement is hereby amended and
restated as follows:
“(o) the conversion of a Permitted JV Investment Subsidiary to a Permitted Joint
Venture (First-Tier), and the conversion of a Shell Subsidiary that is a
Subsidiary of a Permitted JV Investment Subsidiary to a Permitted Joint Venture
(Lower-Tier).”
SECTION 3.16.
Transactions with Related Parties. Section 7.2.11 of the Credit Agreement is
hereby amended by (i) inserting “Except as described on Item 6.22 (“Affiliate
Transactions”) of the Disclosure Schedule,” at the beginning of Section 7.2.11,
and (ii) deleting “which is not one of its Related Parties” at the end of
Section 7.2.11(b)(i).



SECTION 3.17.
Negative Pledges, Restrictive Agreements, etc. Section 7.2.12(b) of the Credit
Agreement is hereby amended and restated as follows:



“(b) the creation or assumption of any Lien upon its properties, revenues or
assets, whether such Loan Party or such Subsidiary now has or hereafter acquires
ownership or other rights therein, other than, (i) Equity Interests of CatchMark
Timber in any Unrestricted Timber Subsidiary, (ii) the properties or assets of
any Permitted JV Investment Subsidiary or any Shell Subsidiary that is a
Subsidiary of a Permitted JV Investment Subsidiary, and (iii) agreements to the
extent and for so long as such agreement is excluded from the Collateral as
defined in the Security Agreement;”
SECTION 3.18.     Section 7.2.13(a) of the Credit Agreement is hereby amended
and restated as follows:


“(a)    pay management, advisory, consulting, director or other similar fees,
other than:
(i)    fees payable to the Administrative Agent, the Lenders or any of their
Affiliates;





--------------------------------------------------------------------------------





(ii)    fees payable to consultants engaged on arm’s-length basis as approved by
the board of directors (or equivalent body) of the applicable Loan Party or
Subsidiary;
(iii)    director fees and reimbursement of out-of-pocket expenses incurred in
connection with attending the board of director, partnership, or member
meetings, in an aggregate amount not to exceed $1,000,000 in any Fiscal Year; or
(iv)    fees payable to managers of the Timberlands engaged on arm’s-length
basis as approved by the board of directors (or equivalent body) of the
applicable Loan Party or Subsidiary; provided that if such manager of the
Timberlands is an Affiliate of the Loan Parties or its Subsidiaries, the payment
of such fees is otherwise permitted by Section 7.2.11(b).”
SECTION 3.19.
Notice and Permitted Joint Venture Investment Certificate. Section 7.3.1 of the
Credit Agreement is hereby amended and restated as follows:



“SECTION 7.3.1 Notice and Permitted Joint Venture Investment Certificate. At
least 10 Business Days (or such shorter period of time as may be approved by the
Administrative Agent in its sole discretion) prior to any Loan Party’s
Investment, directly or indirectly, in any Permitted Joint Venture, the Borrower
shall notify the Administrative Agent of any Loan Party’s intent to invest in a
Permitted Joint Venture, and provide draft copies of the Organizational
Documents of any applicable Permitted JV Investment Subsidiary or Shell
Subsidiary, such Permitted Joint Venture and any Permitted Joint Venture that
will be a Subsidiary of or holder of the Equity Interests of such Permitted
Joint Venture. Prior to or concurrent with the Investment in any Permitted Joint
Venture, directly or indirectly, such Loan Party shall submit a fully executed
Permitted Joint Venture Investment Certificate and, to the extent applicable,
all other Permitted Joint Venture Investment Documentation.”
SECTION 3.20.
Appraisals. Section 7.3.4 of the Credit Agreement is hereby amended by inserting
the following proviso at the end of the last sentence of Section 7.3.4:

“; provided that, the Administrative Agent may waive the requirements of clause
(A) or clause (B) in its sole discretion if the Borrower has delivered to the
Administrative Agent an appraisal or appraisal update for such JV Timberlands
that is less than 12 months old as of the end of such calendar year.”


SECTION 3.21.
Updated Value of the JV Timberlands and Termination of JV Timber Leases.
Sections 7.3.6 and 7.3.7 of the Credit Agreement are hereby amended and restated
as follows:



“SECTION 7.3.6     Updated Value of the JV Timberlands. To the extent any
Permitted Joint Venture’s Aggregate Modified Permitted JV Value of the
Timberlands is included in the Loan to Value Ratio, upon the sale of any JV Real
Property by any Permitted Joint Venture (First-Tier) or its Subsidiaries for an
amount greater than 1.5% of the aggregate Permitted JV Value of the Timberlands
of such Permitted Joint Venture (First-Tier) and its Subsidiaries on a
consolidated basis in connection with a single sale or in the aggregate
(including all sales by such Permitted Joint Venture and its Subsidiaries) since
the most recent applicable appraisal or appraisal update delivered pursuant to
Section 7.3.3 or report updating the Permitted JV Value of the Timberlands of
such Permitted Joint Venture (First-Tier) and its Subsidiaries pursuant to this
Section 7.3.6 or Section 7.3.7, the Borrower shall deliver to the Lenders a
report updating the Permitted JV Value of the Timberlands of such Permitted
Joint Venture. The Permitted JV Value of the Timberlands set forth in such
report shall be calculated by reducing the Permitted JV Value of the Timberlands
reported in the most recent appraisal or appraisal update delivered pursuant to
Section 7.3.3 or report updating the Permitted JV Value of the Timberlands of
such Permitted Joint Venture (First-Tier) and its Subsidiaries pursuant to this
Section 7.3.6 or Section 7.3.7 by the gross proceeds received by such Permitted
Joint Venture with respect to such sale. Upon the acquisition of any JV Real
Property by any Permitted Joint Venture (First-Tier) or its Subsidiaries for an
amount greater than 1.5% of the aggregate Permitted JV Value of the Timberlands
of such Permitted Joint Venture (First-Tier) and its Subsidiaries on a
consolidated basis in connection with a single purchase or in the aggregate
(including all acquisitions by such Permitted Joint Venture) since the most
recent applicable appraisal or appraisal update delivered pursuant to Section
7.3.3 or report updating the Permitted JV Value of the Timberlands of such
Permitted Joint Venture (First-Tier) and its Subsidiaries pursuant to this
Section 7.3.6 or Section 7.3.7 the Borrower may deliver to the Lenders a report
updating the Permitted JV Value of the Timberlands. The Permitted JV Value of
the Timberlands set forth in such report shall be calculated by increasing the
Permitted JV Value of the Timberlands reported in the most recent appraisal or
appraisal update delivered pursuant to Section 7.3.3 or report updating the
Permitted JV Value of the Timberlands of such Permitted Joint Venture
(First-Tier) and its Subsidiaries pursuant to this Section 7.3.6 or Section
7.3.7 by the JV Cost Basis of the JV Real Property acquired.





--------------------------------------------------------------------------------





SECTION 7.3.7    Termination of JV Timber Leases. To the extent any Permitted
Joint Venture’s Aggregate Modified Permitted JV Value of the Timberlands is
included in the Loan to Value Ratio, upon the termination of any JV Timber Lease
of any Permitted Joint Venture (First-Tier) or its Subsidiaries to the extent
the JV Timber Lease Termination Proceeds exceed 1.5% of the aggregate value of
the JV Timberlands in connection with the termination of a single JV Timber
Lease or in the aggregate (including all terminations by any Permitted Joint
Venture) since the most recent appraisal or appraisal update delivered pursuant
to Section 7.3.3, or report updating the Permitted JV Value of the Timberlands
of such Permitted Joint Venture (First-Tier) and its Subsidiaries pursuant to
Section 7.3.6 or this Section 7.3.7, the Borrower shall deliver to the Lenders a
report updating the Permitted JV Value of the Timberlands by reducing the
Permitted JV Value of the Timberlands reported in the most recent appraisal or
appraisal update delivered pursuant to Section 7.3.3 or report updating the
Permitted JV Value of the Timberlands of such Permitted Joint Venture
(First-Tier) and its Subsidiaries pursuant to Section 7.3.6 or this Section
7.3.7 by the JV Timber Lease Termination Proceeds received.”
SECTION 3.22.
Impairment of Material Agreements. Section 8.1.10 of the Credit Agreement is
hereby amended and restated as follows:



“SECTION 8.1.10    Impairment of Material Agreements. (a) Any Material Agreement
(other than (i) any Material Transaction Agreement that has been executed but
for which the conveyance, lease, or sublease, as applicable, of the Real
Property subject thereof has not been consummated and (ii) any Material
Agreement related to a proposed but unconsummated Permitted Joint Venture shall
(except in accordance with its terms), in whole or in part, terminate, cease to
be effective or cease to be the legally valid, binding and enforceable
obligation of any Loan Party or any Subsidiary of any Loan Party (other than any
Unrestricted Timber Subsidiary) which Loan Party or Subsidiary is a party
thereto the effect of which is or could reasonably be expected to be adverse to
the interests of the Administrative Agent or the Lenders in any material
respect; or (b) there shall be any event of default under any Material Agreement
which is or could reasonably be expected to be adverse to the interests of the
Administrative Agent or the Lenders in any material respect.”
SECTION 3.23
Exhibit K . Exhibit K to the Credit Agreement is hereby amended and restated as
set forth on Exhibit K attached hereto.



ARTICLE IV


REAFFIRMATION
Each of the Borrower and the other Loan Parties confirms that all of its
obligations under the Credit Agreement, the Notes and the other Loan Documents
(each as modified by this Agreement) are and shall continue to be in full force
and effect.
ARTICLE V


REPRESENTATIONS AND WARRANTIES
In order to induce the Administrative Agent and the Lenders to enter into this
Agreement, each Loan Party hereby jointly and severally (a) represents and
warrants that as of the date hereof (i) the recitals set forth above are true
and correct in all material respects, (ii) each of the representations and
warranties of any Loan Party or any Subsidiary of any Loan Party contained in
the Credit Agreement (as modified by this Agreement) and in the other Loan
Documents (as modified by this Agreement) is true and correct in all material
respects as if made on such date (except, if any such representation and
warranty relates to an earlier date, such representation and warranty shall be
true and correct in all material respects as of such earlier date), and (iii) no
Default or Event of Default has occurred and is continuing, and (b) agrees that
the incorrectness in any material respect of any representation and warranty
contained in this Agreement shall constitute an immediate Event of Default.
ARTICLE VI


MISCELLANEOUS


SECTION 6.1.     Effectiveness of Agreement. This Agreement shall be effective
on such date (herein called the “Effective Date”) when the Administrative Agent
shall have received counterparts to this Agreement duly executed and delivered
on behalf of each Loan Party, the Administrative Agent and the Lenders.





--------------------------------------------------------------------------------





SECTION 6.2.     Loan Document Pursuant to Credit Agreement. This Agreement is a
Loan Document executed pursuant to the Credit Agreement. This Agreement shall be
governed by and shall be construed and enforced in accordance with all
provisions of the Credit Agreement. Except as otherwise specified herein, all of
the representations, warranties, terms, covenants and conditions contained in
the Credit Agreement, the Security Documents and each other Loan Document shall
remain unamended or otherwise unmodified and in full force and effect.


SECTION 6.3.     Limitation of Modification. The modification set forth in
Article II shall be limited precisely as provided for herein and, except as
expressly set forth herein, shall not be deemed to be a waiver of, amendment of,
consent to or modification of any other term or provision of the Credit
Agreement or of any term or provision of any other Loan Document or of any
transaction or further or future action on the part of the Borrower or any other
Loan Party which would require the consent of the Administrative Agent or any of
the Lenders under the Credit Agreement or any other Loan Document.


SECTION 6.4.     Counterparts. This Agreement may be executed by the parties
hereto in several counterparts, each of which shall be deemed to be an original
and all of which shall constitute together one and the same agreement. Delivery
of an executed counterpart of a signature page to this Agreement by telecopy or
electronic mail shall be effective as delivery of a manually executed
counterpart of this Agreement.


SECTION 6.5.     Successors and Assigns. This Agreement shall be binding upon
and inure to the benefit of the parties hereto and their respective successors
and assigns.


SECTION 6.6.     Further Assurances. In furtherance of the foregoing, each Loan
Party shall execute and deliver or cause to be executed and delivered at any
time and from time to time such further instruments and documents and do or
cause to be done such further acts as may be reasonably necessary in the
reasonable opinion of the Administrative Agent to carry out more effectively the
provisions and purposes of this Agreement.


SECTION 6.7.     GOVERNING LAW; WAIVER OF JURY TRIAL. THIS AGREEMENT SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.
EACH PERSON A PARTY HERETO KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVES ANY
RIGHT TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION ARISING UNDER OR IN
CONNECTION WITH THIS AGREEMENT OR ANY AGREEMENT OR DOCUMENT ENTERED INTO IN
CONNECTION HEREWITH.
 
[Remainder of page intentionally left blank.]

















--------------------------------------------------------------------------------






WAIVER OF APPRAISAL RIGHTS.    The laws of South Carolina provide that in any
real estate foreclosure proceeding a defendant against whom a personal judgment
is taken or asked may within thirty days after the sale of the mortgaged
property apply to the court for an order of appraisal. The statutory appraisal
value as approved by the court would be substituted for the high bid and may
decrease the amount of any deficiency owing in connection with the transaction.
Pursuant to Section 29-3-680 of the Code of Laws of South Carolina, THE
UNDERSIGNED HEREBY WAIVES AND RELINQUISHES THE STATUTORY APPRAISAL RIGHTS WHICH
MEANS THE HIGH BID AT THE JUDICIAL FORECLOSURE SALE WILL BE APPLIED TO THE DEBT
REGARDLESS OF ANY APPRAISED VALUE OF THE COLLATERAL. The undersigned
specifically acknowledges and affirms its waiver of appraisal rights as
evidenced by its signature below.
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers hereunto duly authorized as of the day and year
first above written.




BORROWER:


CATCHMARK TIMBER OPERATING PARTNERSHIP, L.P.


By: CATCHMARK TIMBER TRUST, INC.,
as General Partner




By: _________________________________
    Name: Brian M. Davis
    Title: Senior Vice President and
Chief Financial Officer







--------------------------------------------------------------------------------





WAIVER OF APPRAISAL RIGHTS.    The laws of South Carolina provide that in any
real estate foreclosure proceeding a defendant against whom a personal judgment
is taken or asked may within thirty days after the sale of the mortgaged
property apply to the court for an order of appraisal. The statutory appraisal
value as approved by the court would be substituted for the high bid and may
decrease the amount of any deficiency owing in connection with the transaction.
Pursuant to Section 29-3-680 of the Code of Laws of South Carolina, THE
UNDERSIGNED HEREBY WAIVES AND RELINQUISHES THE STATUTORY APPRAISAL RIGHTS WHICH
MEANS THE HIGH BID AT THE JUDICIAL FORECLOSURE SALE WILL BE APPLIED TO THE DEBT
REGARDLESS OF ANY APPRAISED VALUE OF THE COLLATERAL. The undersigned
specifically acknowledges and affirms its waiver of appraisal rights as
evidenced by its signature below.
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers hereunto duly authorized as of the day and year
first above written.




CATCHMARK TRS HARVESTING OPERATIONS, LLC


By: Forest Resource Consultants, Inc.,
as Manager




By:                             
        Name: David T. Foil
        Title: President







--------------------------------------------------------------------------------





WAIVER OF APPRAISAL RIGHTS.    The laws of South Carolina provide that in any
real estate foreclosure proceeding a defendant against whom a personal judgment
is taken or asked may within thirty days after the sale of the mortgaged
property apply to the court for an order of appraisal. The statutory appraisal
value as approved by the court would be substituted for the high bid and may
decrease the amount of any deficiency owing in connection with the transaction.
Pursuant to Section 29-3-680 of the Code of Laws of South Carolina, THE
UNDERSIGNED HEREBY WAIVES AND RELINQUISHES THE STATUTORY APPRAISAL RIGHTS WHICH
MEANS THE HIGH BID AT THE JUDICIAL FORECLOSURE SALE WILL BE APPLIED TO THE DEBT
REGARDLESS OF ANY APPRAISED VALUE OF THE COLLATERAL. The undersigned
specifically acknowledges and affirms its waiver of appraisal rights as
evidenced by its signature below.
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers hereunto duly authorized as of the day and year
first above written.




CATCHMARK TIMBER TRUST, INC.




By:    ___________________________________
        Name: Brian M. Davis
        Title: Senior Vice President and
Chief Financial Officer





--------------------------------------------------------------------------------





WAIVER OF APPRAISAL RIGHTS.    The laws of South Carolina provide that in any
real estate foreclosure proceeding a defendant against whom a personal judgment
is taken or asked may within thirty days after the sale of the mortgaged
property apply to the court for an order of appraisal. The statutory appraisal
value as approved by the court would be substituted for the high bid and may
decrease the amount of any deficiency owing in connection with the transaction.
Pursuant to Section 29-3-680 of the Code of Laws of South Carolina, THE
UNDERSIGNED HEREBY WAIVES AND RELINQUISHES THE STATUTORY APPRAISAL RIGHTS WHICH
MEANS THE HIGH BID AT THE JUDICIAL FORECLOSURE SALE WILL BE APPLIED TO THE DEBT
REGARDLESS OF ANY APPRAISED VALUE OF THE COLLATERAL. The undersigned
specifically acknowledges and affirms its waiver of appraisal rights as
evidenced by its signature below.
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers hereunto duly authorized as of the day and year
first above written.




TIMBERLANDS II, LLC


By: CATCHMARK TIMBER OPERATING
PARTNERSHIP, L.P., as Manager


By: CATCHMARK TIMBER TRUST, INC.,
as General Partner




By: __________________________
    Name: Brian M. Davis
    Title: Senior Vice President and
Chief Financial Officer







--------------------------------------------------------------------------------





WAIVER OF APPRAISAL RIGHTS.    The laws of South Carolina provide that in any
real estate foreclosure proceeding a defendant against whom a personal judgment
is taken or asked may within thirty days after the sale of the mortgaged
property apply to the court for an order of appraisal. The statutory appraisal
value as approved by the court would be substituted for the high bid and may
decrease the amount of any deficiency owing in connection with the transaction.
Pursuant to Section 29-3-680 of the Code of Laws of South Carolina, THE
UNDERSIGNED HEREBY WAIVES AND RELINQUISHES THE STATUTORY APPRAISAL RIGHTS WHICH
MEANS THE HIGH BID AT THE JUDICIAL FORECLOSURE SALE WILL BE APPLIED TO THE DEBT
REGARDLESS OF ANY APPRAISED VALUE OF THE COLLATERAL. The undersigned
specifically acknowledges and affirms its waiver of appraisal rights as
evidenced by its signature below.
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers hereunto duly authorized as of the day and year
first above written.


CATCHMARK TIMBER TRS, INC.




By:    ___________________________________
        Name: Brian M. Davis
        Title: Senior Vice President and
Chief Financial Officer











--------------------------------------------------------------------------------





WAIVER OF APPRAISAL RIGHTS.    The laws of South Carolina provide that in any
real estate foreclosure proceeding a defendant against whom a personal judgment
is taken or asked may within thirty days after the sale of the mortgaged
property apply to the court for an order of appraisal. The statutory appraisal
value as approved by the court would be substituted for the high bid and may
decrease the amount of any deficiency owing in connection with the transaction.
Pursuant to Section 29-3-680 of the Code of Laws of South Carolina, THE
UNDERSIGNED HEREBY WAIVES AND RELINQUISHES THE STATUTORY APPRAISAL RIGHTS WHICH
MEANS THE HIGH BID AT THE JUDICIAL FORECLOSURE SALE WILL BE APPLIED TO THE DEBT
REGARDLESS OF ANY APPRAISED VALUE OF THE COLLATERAL. The undersigned
specifically acknowledges and affirms its waiver of appraisal rights as
evidenced by its signature below.
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers hereunto duly authorized as of the day and year
first above written.




CATCHMARK HBU, LLC


By: CATCHMARK TIMBER OPERATING PARTNERSHIP, L.P., as Manager


By: CATCHMARK TIMBER TRUST, INC.,
as General Partner




By: __________________________
    Name: Brian M. Davis
    Title: Senior Vice President and
Chief Financial Officer









--------------------------------------------------------------------------------





WAIVER OF APPRAISAL RIGHTS.    The laws of South Carolina provide that in any
real estate foreclosure proceeding a defendant against whom a personal judgment
is taken or asked may within thirty days after the sale of the mortgaged
property apply to the court for an order of appraisal. The statutory appraisal
value as approved by the court would be substituted for the high bid and may
decrease the amount of any deficiency owing in connection with the transaction.
Pursuant to Section 29-3-680 of the Code of Laws of South Carolina, THE
UNDERSIGNED HEREBY WAIVES AND RELINQUISHES THE STATUTORY APPRAISAL RIGHTS WHICH
MEANS THE HIGH BID AT THE JUDICIAL FORECLOSURE SALE WILL BE APPLIED TO THE DEBT
REGARDLESS OF ANY APPRAISED VALUE OF THE COLLATERAL. The undersigned
specifically acknowledges and affirms its waiver of appraisal rights as
evidenced by its signature below.
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers hereunto duly authorized as of the day and year
first above written.




CATCHMARK TEXAS TIMBERLANDS GP, LLC


By: TIMBERLANDS II, LLC, as Member


By: CATCHMARK TIMBER OPERATING
PARTNERSHIP, L.P., as Manager


By: CATCHMARK TIMBER TRUST, INC.,
as General Partner




By: __________________________
            Name: Brian M. Davis
            Title: Senior Vice President and
Chief Financial Officer







--------------------------------------------------------------------------------





WAIVER OF APPRAISAL RIGHTS.    The laws of South Carolina provide that in any
real estate foreclosure proceeding a defendant against whom a personal judgment
is taken or asked may within thirty days after the sale of the mortgaged
property apply to the court for an order of appraisal. The statutory appraisal
value as approved by the court would be substituted for the high bid and may
decrease the amount of any deficiency owing in connection with the transaction.
Pursuant to Section 29-3-680 of the Code of Laws of South Carolina, THE
UNDERSIGNED HEREBY WAIVES AND RELINQUISHES THE STATUTORY APPRAISAL RIGHTS WHICH
MEANS THE HIGH BID AT THE JUDICIAL FORECLOSURE SALE WILL BE APPLIED TO THE DEBT
REGARDLESS OF ANY APPRAISED VALUE OF THE COLLATERAL. The undersigned
specifically acknowledges and affirms its waiver of appraisal rights as
evidenced by its signature below.
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers hereunto duly authorized as of the day and year
first above written.




CATCHMARK TEXAS TIMBERLANDS, L.P.


By: CATCHMARK TEXAS TIMBERLANDS GP, LLC,
as General Partner


By: TIMBERLANDS II, LLC, as Member


By: CATCHMARK TIMBER OPERATING
PARTNERSHIP, L.P., as Manager


By: CATCHMARK TIMBER TRUST,
INC., as General Partner




By: __________________________
                Name: Brian M. Davis
                Title: Senior Vice President and
Chief Financial Officer







--------------------------------------------------------------------------------





WAIVER OF APPRAISAL RIGHTS.    The laws of South Carolina provide that in any
real estate foreclosure proceeding a defendant against whom a personal judgment
is taken or asked may within thirty days after the sale of the mortgaged
property apply to the court for an order of appraisal. The statutory appraisal
value as approved by the court would be substituted for the high bid and may
decrease the amount of any deficiency owing in connection with the transaction.
Pursuant to Section 29-3-680 of the Code of Laws of South Carolina, THE
UNDERSIGNED HEREBY WAIVES AND RELINQUISHES THE STATUTORY APPRAISAL RIGHTS WHICH
MEANS THE HIGH BID AT THE JUDICIAL FORECLOSURE SALE WILL BE APPLIED TO THE DEBT
REGARDLESS OF ANY APPRAISED VALUE OF THE COLLATERAL. The undersigned
specifically acknowledges and affirms its waiver of appraisal rights as
evidenced by its signature below.
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers hereunto duly authorized as of the day and year
first above written.




CATCHMARK TRS INVESTMENTS, LLC


By:
CATCHMARK TIMBER TRS, INC., as sole Member





By:    ___________________________________
    Name: Brian M. Davis
    Title: Senior Vice President and
Chief Financial Officer









--------------------------------------------------------------------------------





WAIVER OF APPRAISAL RIGHTS.    The laws of South Carolina provide that in any
real estate foreclosure proceeding a defendant against whom a personal judgment
is taken or asked may within thirty days after the sale of the mortgaged
property apply to the court for an order of appraisal. The statutory appraisal
value as approved by the court would be substituted for the high bid and may
decrease the amount of any deficiency owing in connection with the transaction.
Pursuant to Section 29-3-680 of the Code of Laws of South Carolina, THE
UNDERSIGNED HEREBY WAIVES AND RELINQUISHES THE STATUTORY APPRAISAL RIGHTS WHICH
MEANS THE HIGH BID AT THE JUDICIAL FORECLOSURE SALE WILL BE APPLIED TO THE DEBT
REGARDLESS OF ANY APPRAISED VALUE OF THE COLLATERAL. The undersigned
specifically acknowledges and affirms its waiver of appraisal rights as
evidenced by its signature below.
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers hereunto duly authorized as of the day and year
first above written.




CATCHMARK TRS MANAGEMENT, LLC


By:
CATCHMARK TIMBER TRS, INC., as sole Member





By:    ___________________________________
    Name: Brian M. Davis
    Title: Senior Vice President and
Chief Financial Officer







--------------------------------------------------------------------------------







WAIVER OF APPRAISAL RIGHTS.    The laws of South Carolina provide that in any
real estate foreclosure proceeding a defendant against whom a personal judgment
is taken or asked may within thirty days after the sale of the mortgaged
property apply to the court for an order of appraisal. The statutory appraisal
value as approved by the court would be substituted for the high bid and may
decrease the amount of any deficiency owing in connection with the transaction.
Pursuant to Section 29-3-680 of the Code of Laws of South Carolina, THE
UNDERSIGNED HEREBY WAIVES AND RELINQUISHES THE STATUTORY APPRAISAL RIGHTS WHICH
MEANS THE HIGH BID AT THE JUDICIAL FORECLOSURE SALE WILL BE APPLIED TO THE DEBT
REGARDLESS OF ANY APPRAISED VALUE OF THE COLLATERAL. The undersigned
specifically acknowledges and affirms its waiver of appraisal rights as
evidenced by its signature below.
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers hereunto duly authorized as of the day and year
first above written.




CATCHMARK TRS HARVESTING OPERATIONS II, LLC


By: AMERICAN FOREST MANAGEMENT, INC.,
as Manager




By:         
Name: Andrew Ferguson
Title: President/CEO









--------------------------------------------------------------------------------





WAIVER OF APPRAISAL RIGHTS.    The laws of South Carolina provide that in any
real estate foreclosure proceeding a defendant against whom a personal judgment
is taken or asked may within thirty days after the sale of the mortgaged
property apply to the court for an order of appraisal. The statutory appraisal
value as approved by the court would be substituted for the high bid and may
decrease the amount of any deficiency owing in connection with the transaction.
Pursuant to Section 29-3-680 of the Code of Laws of South Carolina, THE
UNDERSIGNED HEREBY WAIVES AND RELINQUISHES THE STATUTORY APPRAISAL RIGHTS WHICH
MEANS THE HIGH BID AT THE JUDICIAL FORECLOSURE SALE WILL BE APPLIED TO THE DEBT
REGARDLESS OF ANY APPRAISED VALUE OF THE COLLATERAL. The undersigned
specifically acknowledges and affirms its waiver of appraisal rights as
evidenced by its signature below.
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers hereunto duly authorized as of the day and year
first above written.




CATCHMARK SOUTHERN HOLDINGS II GP, LLC


By: TIMBERLANDS II, LLC, as sole Member


By: CATCHMARK TIMBER OPERATING
PARTNERSHIP, L.P., as Manager


By: CATCHMARK TIMBER TRUST, INC.,
as General Partner




By: _______________________________
     Name: Brian M. Davis
     Title: Senior Vice President and
Chief Financial Officer





--------------------------------------------------------------------------------









WAIVER OF APPRAISAL RIGHTS.    The laws of South Carolina provide that in any
real estate foreclosure proceeding a defendant against whom a personal judgment
is taken or asked may within thirty days after the sale of the mortgaged
property apply to the court for an order of appraisal. The statutory appraisal
value as approved by the court would be substituted for the high bid and may
decrease the amount of any deficiency owing in connection with the transaction.
Pursuant to Section 29-3-680 of the Code of Laws of South Carolina, THE
UNDERSIGNED HEREBY WAIVES AND RELINQUISHES THE STATUTORY APPRAISAL RIGHTS WHICH
MEANS THE HIGH BID AT THE JUDICIAL FORECLOSURE SALE WILL BE APPLIED TO THE DEBT
REGARDLESS OF ANY APPRAISED VALUE OF THE COLLATERAL. The undersigned
specifically acknowledges and affirms its waiver of appraisal rights as
evidenced by its signature below.
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers hereunto duly authorized as of the day and year
first above written.




CATCHMARK SOUTHERN TIMBERLANDS II, L.P.


By: CATCHMARK SOUTHERN HOLDINGS II GP,
LLC, as General Partner
 
By: TIMBERLANDS II, LLC
as sole Member


By: CATCHMARK TIMBER OPERATING
PARTNERSHIP, L.P., as Manager


By: CATCHMARK TIMBER TRUST,
INC., as General Partner




By: _____________________________
          Name: Brian M. Davis
         Title: Senior Vice President and
                 Chief Financial Officer







--------------------------------------------------------------------------------







WAIVER OF APPRAISAL RIGHTS.    The laws of South Carolina provide that in any
real estate foreclosure proceeding a defendant against whom a personal judgment
is taken or asked may within thirty days after the sale of the mortgaged
property apply to the court for an order of appraisal. The statutory appraisal
value as approved by the court would be substituted for the high bid and may
decrease the amount of any deficiency owing in connection with the transaction.
Pursuant to Section 29-3-680 of the Code of Laws of South Carolina, THE
UNDERSIGNED HEREBY WAIVES AND RELINQUISHES THE STATUTORY APPRAISAL RIGHTS WHICH
MEANS THE HIGH BID AT THE JUDICIAL FORECLOSURE SALE WILL BE APPLIED TO THE DEBT
REGARDLESS OF ANY APPRAISED VALUE OF THE COLLATERAL. The undersigned
specifically acknowledges and affirms its waiver of appraisal rights as
evidenced by its signature below.
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers hereunto duly authorized as of the day and year
first above written.




CATCHMARK SOUTH CAROLINA TIMBERLANDS, LLC


By: TIMBERLANDS II, LLC,
as sole Member


By: CATCHMARK TIMBER OPERATING
PARTNERSHIP, L.P., as Manager


By: CATCHMARK TIMBER TRUST,
INC., as General Partner




By: __________________________
             Name: Brian M. Davis
             Title: Senior Vice President and
Chief Financial Officer











--------------------------------------------------------------------------------









WAIVER OF APPRAISAL RIGHTS.    The laws of South Carolina provide that in any
real estate foreclosure proceeding a defendant against whom a personal judgment
is taken or asked may within thirty days after the sale of the mortgaged
property apply to the court for an order of appraisal. The statutory appraisal
value as approved by the court would be substituted for the high bid and may
decrease the amount of any deficiency owing in connection with the transaction.
Pursuant to Section 29-3-680 of the Code of Laws of South Carolina, THE
UNDERSIGNED HEREBY WAIVES AND RELINQUISHES THE STATUTORY APPRAISAL RIGHTS WHICH
MEANS THE HIGH BID AT THE JUDICIAL FORECLOSURE SALE WILL BE APPLIED TO THE DEBT
REGARDLESS OF ANY APPRAISED VALUE OF THE COLLATERAL. The undersigned
specifically acknowledges and affirms its waiver of appraisal rights as
evidenced by its signature below.
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers hereunto duly authorized as of the day and year
first above written.




CATCHMARK LP HOLDER, LLC


By:
CATCHMARK TIMBER TRUST, INC., as sole Member





By:    ___________________________________
    Name: Brian M. Davis
    Title: Senior Vice President and
Chief Financial Officer











--------------------------------------------------------------------------------











[Signatures continued from previous page]




ADMINISTRATIVE AGENT:
COBANK, ACB,
as Administrative Agent




By:                         
Name: Zachary Carpenter
Title: Vice President









--------------------------------------------------------------------------------









[Signatures continued from previous page]




Lenders:


COBANK, FCB, as a Lender




By: _______________________________
Name: Zachary Carpenter
Title: Vice President







--------------------------------------------------------------------------------









[Signatures continued from previous page]




COÖPERATIEVE RABOBANK U.A., NEW YORK BRANCH (f/k/a COÖPERATIEVE CENTRALE
RAIFFEISEN-BOERENLEENBANK, B.A. “RABOBANK NEDERLAND”, NEW YORK BRANCH), as a
Lender




By: _______________________________
Name:
Title:




By: _______________________________
Name:
Title:







--------------------------------------------------------------------------------







[Signatures continued from previous page]




METROPOLITAN LIFE INSURANCE COMPANY, as a Lender




By: _______________________________
Name:
Title:







--------------------------------------------------------------------------------







[Signatures continued from previous page]




VOTING PARTICIPANTS (pursuant to
Section 11.11(d)):




FARM CREDIT BANK OF TEXAS, as a Voting Participant




By: __________________________________
Name:
Title:









--------------------------------------------------------------------------------







[Signatures continued from previous page]




FARM CREDIT SERVICES OF AMERICA, FLCA, as a Voting Participant




By: __________________________________
Name:
Title:







--------------------------------------------------------------------------------









[Signatures continued from previous page]




FARM CREDIT WEST, FLCA, as a Voting Participant




By: __________________________________
Name:
Title:













--------------------------------------------------------------------------------







[Signatures continued from previous page]




FCS COMMERCIAL FINANCE GROUP, for AgCountry Farm Credit Services, FLCA, as a
Voting Participant




By: __________________________________
Name:
Title:









--------------------------------------------------------------------------------







[Signatures continued from previous page]




AGFIRST FARM CREDIT BANK, as a Voting Participant




By: __________________________________
Name:
Title:











--------------------------------------------------------------------------------







[Signatures continued from previous page]




AMERICAN AGCREDIT, FLCA, as a Voting Participant




By: __________________________________
Name:
Title:











--------------------------------------------------------------------------------







[Signatures continued from previous page]




FARM CREDIT EAST, ACA, as a Voting Participant




By: __________________________________
Name:
Title:









--------------------------------------------------------------------------------









[Signatures continued from previous page]




NORTHWEST FARM CREDIT SERVICES, FLCA, as a Voting Participant




By: __________________________________
Name:
Title:











--------------------------------------------------------------------------------







[Signatures continued from previous page]




COMPEER FINANCIAL, FLCA, as a Voting Participant




By: __________________________________
Name:
Title:







--------------------------------------------------------------------------------









[Signatures continued from previous page]




FARM CREDIT MID-AMERICA, FLCA, f/k/a Farm Credit Services of Mid-America, FLCA,
as a Voting Participant




By: __________________________________
Name:
Title:









--------------------------------------------------------------------------------









[Signatures continued from previous page]




GREENSTONE FARM CREDIT SERVICES, FLCA, as a Voting Participant




By: __________________________________
Name:
Title:









--------------------------------------------------------------------------------









[Signatures continued from previous page]




FRESNO-MADERA FEDERAL LAND BANK ASSOCIATION, FLCA, as a Voting Participant




By: __________________________________
Name:
Title:









--------------------------------------------------------------------------------









[Signatures continued from previous page]




FARM CREDIT OF FLORIDA, FLCA, as a Voting Participant




By: __________________________________
Name:
Title:







--------------------------------------------------------------------------------









[Signatures continued from previous page]




AGCREDIT PCA, ACA and FLCA, as a Voting Participant




By: __________________________________
Name:
Title:









--------------------------------------------------------------------------------









[Signatures continued from previous page]




FARM CREDIT OF CENTRAL FLORIDA ACA, PCA and FLCA, as a Voting Participant




By: __________________________________
Name:
Title:









--------------------------------------------------------------------------------









[Signatures continued from previous page]




AGCHOICE FARM CREDIT, FLCA, as a Voting Participant




By: __________________________________
Name:
Title:











--------------------------------------------------------------------------------







[Signatures continued from previous page]




MIDATLANTIC FARM CREDIT, ACA as agent/ nomine for MidAtlantic Farm Credit, FLCA,
as a Voting Participant




By: __________________________________
Name:
Title:























--------------------------------------------------------------------------------










EXHIBIT K


FORM OF CERTIFICATE REGARDING SALE OF REAL PROPERTY


This Certificate Regarding Sale of Real Property (this “Certificate”) is
delivered pursuant to Section 7.2.9(b) of the Fifth Amended and Restated Credit
Agreement, dated as of December 1, 2017 (as amended, supplemented, restated or
otherwise modified from time to time, the “Credit Agreement”), among CatchMark
Timber Operating Partnership, L.P., a Delaware limited partnership (the
“Borrower”), the other Loan Parties party thereto from time to time as
Guarantors, the various financial institutions as are, or may from time to time
become, parties hereto (collectively, the “Lenders”), and CoBank, ACB, as
administrative agent (in such capacity, the “Administrative Agent”) for the
Lender Parties. Unless otherwise defined herein or the context otherwise
requires, terms used herein have the meanings ascribed thereto in the Credit
Agreement.


The [undersigned][below named]1, a duly elected Authorized Officer of the
Borrower, hereby certifies and warrants, solely in his capacity as an officer of
the Borrower and not in his individual capacity, that as of the date hereof:
[LANDHOLDER] has agreed to sell [INSERT BRIEF DESCRIPTION OF SALE]2., which sale
is anticipated to close on or about [______] (the “Sale”) pursuant to the
[Purchase and Sale Agreement] attached hereto as Exhibit A.
The Sale is a [Normal Operating Real Property Disposition][Large Real Property
Disposition].
As determined by the Borrower, the Sale is upon fair and reasonable arm’s length
terms and conditions.
The Sale is being conducted pursuant to and in accordance with the applicable
restrictions contained in any Material Agreement including, if applicable to
such Real Property, the Master Stumpage Agreement, in each case, without giving
effect to any waivers with respect to such restrictions that have not been
approved by the Required Lenders.
[In the case of a Large Real Property Disposition, after giving Pro Forma Effect
to the Sale, [as evidenced by the calculations set forth on Exhibit B,]3 the
Loan to Value Ratio does not exceed 45%.]
_______________________
1. This Certificate may be authorized and delivered electronically in which case
the signature block should be disregarded.
2. Description should include county and state of Real Property, purchase price,
number of acres, whether the property to be sold is owned or leased and name of
the applicable Landholder.
3. If requested by the Administrative Agent in its reasonable discretion.







--------------------------------------------------------------------------------





No Default or Event of Default has occurred and is continuing or would be
reasonably expected to result after giving Pro Forma Effect to the Sale.4 
At least 75% of the consideration received from the Sale is in the form of cash
proceeds.
After giving Pro Forma Effect to the Sale, since the most recently delivered
appraisal or appraisal update or report updating the Value of the Timberland
pursuant to Section 7.1.11(w) or Section 7.1.11(x), the consideration received
from all sales of Real Property totals $[__________], which is [less than or
equal to][greater than] 1.5% of the Value of the Timberlands.
[Exhibit C sets forth an updated Value of the Timberlands after giving effect to
the Sale.]5
[Other information may be reasonably requested by the Administrative Agent.]
[In the case of a Normal Operating Real Property Disposition:]
[The Sale is consistent with the most current budget and projections delivered
pursuant to Section 7.1.1(n) of the Credit Agreement.]6 
(A)
The aggregate amount of all Net Real Property Disposition Proceeds received in
the Fiscal Year during which such Net Real Property Disposition Proceeds were
received from Normal Operating Property Dispositions (including those from the
Sale) is $[___].

(B)
2% of the aggregate Value of the Timberlands (calculated as of the date the Net
Real Property Disposition Proceeds with respect to the Sale are received) is
($[_____]).

[The Borrower is required to prepay the Loans and other Obligations in the
amount of $[_______] as the difference between (A) and (B).][The Borrower is not














_______________________
4. The Administrative Agent may request, in its reasonable discretion, that the
calculations set forth on Exhibit B additionally show compliance with the
covenants set forth in Section 7.2.4 of the Credit Agreement after giving Pro
Forma Effect to the Sale.
5. Required to the extent the consideration from sales of Real Property since
the most recently delivered appraisal or appraisal update or report updating the
Value of the Timberland pursuant to Section 7.1.11(w) or Section 7.1.11(x)
exceeds 1.5% of the Value of the Timberlands after giving Pro Forma Effect to
this Sale.
6. If not, such Disposition must be consented to by the Administrative Agent in
its sole discretion.







--------------------------------------------------------------------------------







required to repay the Loans and other Obligations with the Net Real Property
Disposition Proceeds from the Sale.]7
[In the case of a Large Real Property Disposition:]
[To the extent the Loan to Value Ratio, calculated after giving Pro Forma Effect
to the receipt of the Net Real Property Proceeds and the Sale, does exceed
42.5%, the Borrower is required to prepay the Loans and other Obligations in the
amount of $[______] as the Net Real Property Disposition Proceeds from the
Sale.]
[As evidenced by the calculations set forth on Exhibit B, to the extent the Loan
to Value Ratio, calculated after giving Pro Forma Effect to the receipt of the
Net Real Property Proceeds and the Sale, does not exceed 42.5%,
Within 270 days of the receipt of Net Real Property Disposition Proceeds from
the Sale (or such later date as may be agreed to by the Administrative Agent in
its sole discretion), [such][a portion of the] Net Real Property Disposition
Proceeds will [not] be used for acquisitions of additional Real Property by a
Subsidiary Guarantor, which Real Property will be subject to the Lien of the
Administrative Agent and which acquisition is otherwise permitted pursuant to
the terms and provisions of the Credit Agreement. Consequently, the Borrower is
required to prepay the Loans and other Obligations in the amount of $[_______]
and is not required to repay the Loans and other Obligations in the amount of
$[_______].]


The Borrower hereby requests that the Administrative Agent release its Lien on
the Real Property subject to such Sale pursuant to Section 10.11(a)(i)(B) of the
Credit Agreement.


























________________


7. Note: None of the Net Real Property Disposition Proceeds shall be used to
fund dividends, distributions or other payments permitted pursuant to Section
7.2.6(x), (y) or (z) of the Credit Agreement.







--------------------------------------------------------------------------------











[In Witness Whereof, the undersigned has executed this Certificate Regarding
Sale of Real Property in their aforesaid capacity as of the date first stated
above.


CATCHMARK TIMBER OPERATING PARTNERSHIP, L.P.


By:
CatchMark Timber Trust, Inc., as

General Partner


By: ____________________________    
Name:
Title:]





--------------------------------------------------------------------------------







EXHIBIT A
[Purchase and Sale Agreement]
[Attached]











--------------------------------------------------------------------------------





EXHIBIT B
Loan to Value Ratio Calculations
[Attached]











--------------------------------------------------------------------------------





EXHIBIT C
[Updated Value of the Timberlands]
[Attached]











